Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office action on the merits. Claims 1-20 are currently pending and addressed below. 

Priority
The current application claims priority from provisional 62/892,717, filed on 08/28/2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2020 was received and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the battery powered fan motor and control panel (claim 1) and battery powered fan motor, control panel, and connector in claim 11 must be shown and assigned a reference character or the features canceled from the claims.  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 12 and 22 have both been used to designate the fan assembly. The drawings are also objected to because in Fig. 1, reference 51 appears to be pointing at the perimeter lip rather than the mosquito coil. Fig. 3 also appears to show reference 51 to point at the perimeter lip and reference 52 is pointing at the connector in the drawings.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 

Reference Characters 31 and 32 in Figure 2.

  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0005], line 2, “know” should read “known”.
In paragraph [0017], it states that Fig. 4 is “a side elevation view”, but Fig. 4 in the drawings appears to show the rear elevation view and so it is recommended that “rear elevation view” replaces “side elevation view”.  
In paragraph [0018], it states “moisture sensor”, however the application is not directed towards a moisture sensor. This tends to be an error and must be corrected. 
 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 10 and 20 recites the limitation "the rechargeable battery" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Reece (U.S. Patent No. US 7597857 B2), in view of Sato (WO Patent No. WO 03078846 A1) and Lee (KR Patent No. KR 900004755 Y1). 
Regarding claim 1, Reece teaches a fan (element 27 in Fig. 2) and mosquito coil support device (enclosure 13 in Fig. 1), comprising: a housing (apparatus 10 in Fig. 1) having an open front end (vent openings 14 in Fig. 1) and an open rear end (air inlet in either wall 15 or 17 in Fig. 1, col 6, ln 58-62);  a fan assembly (element 18 in Fig. 1) secured to the open front end of the housing (element 15 in Fig 1 and Col. 6, lines 47-63), the fan assembly (element 18 in Fig. 1) comprising a fan blade (element 27 Fig. 2) operably connected to a battery (Col. 4, lines 50-54) powered fan motor (the fan assembly necessarily includes a fan motor in order for the fan blade to operate as intended), a blade guard (element 16 shroud).  Reece briefly describes the use of a control knob to regulate the speed of the fan (Col. 4, lines 57-60) and a control panel (Col. 5, lines 18-21 and control panel 60 in Fig. 5). 
 Reece does not explicitly disclose a control panel operably connected to the fan motor. 
	However, Sato, in the same field of endeavor, teaches the use of a control panel (Element 12 in Fig. 1) that is connected to a fan motor.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to have modified Reece to incorporate the teachings of Sato to provide a control panel that is operably connected to the fan motor. Doing so would allow for the panel to adjust the air flow of the fan and power it on and off ([0019] page 6 of Sato), making it a convenience for the user to set the speed to their preference. 
Reece and Sato do not explicitly disclose a pair of channels extending from the open rear end of the housing toward the front end of the housing; wherein each channel of the pair of channels are configured to receive and support a mosquito coil within the housing.
However, Lee, in the same field of endeavor, teaches a pair of channels (guide grooves 22 in Fig. 2 and [0005], page 2) extending from the open rear end of the housing toward the front end of the housing; wherein each channel of the pair of channels is configured to receive and support a mosquito coil (element 10, Fig. 2) within the housing.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to have modified Reece and Sato to incorporate the teachings of Lee to provide a pair of channels extending from the open rear end of the housing toward the front end of the housing; wherein each channel of the pair of channels is configured to receive and support a mosquito coil within the housing. Doing so would allow for the mosquito coil to be inserted and to be structurally supported into the housing of the fan ([0005], page 2 of Lee), preventing it from moving all throughout the housing and preventing the mosquito coil from becoming a hazard.  
Regarding claim 6, Reece briefly describes the use of an on/off switch (Col. 4, lines 59-60) and a control panel on the exterior of the housing (Col. 5, lines 18-21).  However, Reece as modified by Sato and Lee teaches (citations are to Sato) teaches a fan assembly control panel (element 12 in Fig. 1) that includes an on button (elements 12b-12c in Fig. 1 and [0019], page 6) configured to activate the fan motor when pressed and an off button (element 12a and [0019], page 6) configured to deactivate the fan motor when pressed.
Regarding claim 7, Reece briefly describes the use of a control knob to regulate the speed of the fan (Col. 4, lines 57-60). However, Reece as modified by Sato and Lee teaches (citations are to Sato) a fan and mosquito coil device that comprises of one or more additional buttons (elements 12b-d in Fig. 1 and [0019] and [0021], page 6) disposed on the control panel (element 12 in Fig. 1), the one or more additional buttons configured to selectively control an operational speed of the fan motor when pressed ([0019] and [0021], page 6).
Regarding claim 9, Reece as modified by Sato and Lee teaches (citations are to Lee) a mosquito coil support device where each channel of the pair of channels includes a forward edge having a notch (element 23 in Fig. 2) extending toward the front end of the housing, wherein each notch is configured to receive a perimeter lip of a mosquito coil (paragraphs [0005]- [0006] on page 2).  

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Reece (U.S. Patent No. US 7597857 B2), Sato (WO Patent No. WO 03078846 A1) and Lee (KR Patent No. KR 900004755 Y1), further in view of Chang (U.S. Patent No. US 6183200 B1). 
Regarding claim 2, the combination of Reece, Sato and Lee teaches a fan and mosquito coil support device as discussed in the obviousness rejection in claim 1 above.  
Reece, Sato, and Lee do not explicitly disclose a front support integral with the fan assembly and a rear support affixed to a rear end of the housing.
However, Chang, in the same field of endeavor, teaches the use of a front support integral with the fan assembly (element 10 in Figs. 2-5) and a rear support (element 50 in Figs. 4-5) affixed to a rear end (element 30 in Figs. 3B-5) of the housing (Col. 3, lines 2-5). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to have modified Reece, Sato and Lee to incorporate the teachings of Chang to provide a front support integral with the fan assembly and a rear support affixed to a rear end of the housing. Doing so provides support for the fan and mosquito coil device and allows the user to place the device on a surface without having to worry about the device from tipping over.
Regarding claim 3, Reece as modified by Sato, Lee and Chang teaches (citations are to Chang) the use of a rear support (element 50 in Figs. 4-5) comprising an arcuate member having a pair of opposing support legs curving downwardly from an upper end (element 50 in Fig. 7 includes an arcuate member with a pair of opposing support legs that curve downwardly from an upper end where they are attached to the housing and modified Fig. 7) that is secured to the housing via one or more fasteners (Col.3, lines 2-5 and screws 52 in Figs. 3A and Fig. 7). 

    PNG
    media_image1.png
    494
    491
    media_image1.png
    Greyscale










Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reece (U.S. Patent No. US 7597857 B2), Sato (WO Patent No. WO 03078846 A1) and Lee (KR Patent No. KR 900004755 Y1), further in view of Gustafson (U.S. Patent No. US 2443983 A). 
Regarding claim 4, the combination of Reece, Sato and Lee teaches a fan and mosquito coil support device as discussed in the obviousness rejection in claim 1 above.  
Reece, Sato, and Lee do not explicitly disclose a mosquito coil support device that comprises a handle. 
	However, Gustafson, in the same field of endeavor, teaches the use of a handle (handle 29 in Figs. 1-3) 
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to have modified Reece, Sato and Lee to incorporate the teachings of Gustafson to provide a handle. Doing so would provide easy transportation and convenience of the device by allowing the user to carry the entire device wherever they desire (Col. 3, lines 2-3 of Gustafson). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reece (U.S. Patent No. US 7597857 B2), Sato (WO Patent No. WO 03078846 A1) and Lee (KR Patent No. KR 900004755 Y1), further in view of Gustafson (U.S. Patent No. US 2443983 A) and Marshall (EP Patent No. EP 1253249 A2). 
Regarding claim 5, the combination of Reece, Sato and Lee teaches a fan and mosquito coil support device as discussed in the obviousness rejection in claim 4 above.  Gustafson teaches the use of a handle (handle 29 in Figs. 1-3). 
Reece, Sato, and Lee do not explicitly disclose a fan and mosquito coil support device that comprises a handle having a first end affixed to the housing and a second end affixed to an upper lip of the fan assembly.
However, Gustafson, in the same field of endeavor teaches a handle (handle 29 in Figs. 1-3) having a first end (forward end 31 in Fig. 1) affixed (screw 26 in Fig. 1) to the housing (element 12 in Fig. 1) and a second end (rearward end 32 in Fig.1) affixed (screw 33 in Fig. 1) to an upper lip of the fan assembly (element 11 in Fig. 1).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to have modified Reece, Sato, and Lee to incorporate the teachings of Gustafson to provide a handle having a first end affixed to the housing and a second end affixed to an upper lip of the fan assembly (Col. 2, lines 15-21 of Gustafson). Doing so would allow for the handle to be more centered and stable as it is attached to both components of the device. With the handle being centered, it will allow for a more equal distribution of force and allow for the user to carry the device easily. 
Reece, Sato, Lee and Gustafson do not explicitly disclose a fan and mosquito coil support device that comprises a handle with a flexible strap. 
However, Marshall, in the same field of endeavor, teaches the use of a handle with a flexible strap (strap 24 in Figs. 1 and 12). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to have modified Reece, Sato, Lee and Gustafson to incorporate the teachings of Marshall to provide a handle with a flexible strap for the allowability of transportation. Doing so would provide the user an option to carry the mosquito coil and fan device based on their preference. The user may desire to carry it by hand, or they can carry the device on their shoulder (strap 24 in Fig. 12 of Marshall). 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Reece (U.S. Patent No. US 7597857 B2), Sato (WO Patent No. WO 03078846 A1) and Lee (KR Patent No. KR 900004755 Y1), further in view of Gordon (U.S. Patent No. US 2765579 A). 
Regarding claim 8, the combination of Reece, Sato and Lee teaches a fan and mosquito coil support device as discussed in the obviousness rejection in claim 1 above.  Reece describes the interior of the housing to be made of a heat resistant material (Col. 3, lines 51-54).  Sato also mentions the use of heat resistance ([0010], page 4 and throughout). 
Reece, Sato and Lee do not explicitly disclose a fan and mosquito coil device that comprises a layer of reflective material disposed on an interior surface of the housing.
However, Gordon, in the same field of endeavor teaches a layer of reflective material (element 8 in Figs. 2-3) disposed on an interior surface of the housing (Col. 3, lines 21-26). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to have modified Reece, Sato and Lee to incorporate the teachings of Gordon to provide a layer of reflective material disposed on an interior surface of the housing. Doing so would prevent the heat and smoke of the mosquito coil from destroying the interior of the housing. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Reece (U.S. Patent No. US 7597857 B2), Sato (WO Patent No. WO 03078846 A1), and Lee (KR Patent No. KR 900004755 Y1), further in view of Yan (CN Patent No. CN 204928255 U). 
Regarding claim 10, the combination of Reece, Sato and Lee teaches a fan and mosquito coil support device as discussed in the obviousness rejection in claim 1 above.  Reece does disclose the use of a rechargeable battery (Col. 4, lines 51-54)
Reece does not explicitly disclose the use of a USB port to charge the battery and Sato and Lee do not explicitly disclose a USB port operably connected to a rechargeable battery.  
However, Yan, in the same field of endeavor teaches a mosquito coil support device comprising a USB port (USB interface 7 in Fig. 1) operably connected to the rechargeable battery (paragraph [0026] on page 4).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to have modified Reece, Sato and Lee to incorporate the teachings of Yan to provide fan and mosquito coil device with a fan assembly that comprises a USB port operably connected to a rechargeable battery.  Doing so allows for a convenient method for a power source. By allowing the power source to be a battery, it allows for the device to be portable and used anywhere where an outlet is not available and the use of a USB port to charge the battery provides a more convenient option to charge the device since any power supply with a USB port can be used to charge the device. 

Claims 11, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reece (U.S. Patent No. US 7597857 B2), Sato (WO Patent No. WO 03078846 A1), Lee (KR Patent No. KR 900004755 Y1) and the YouTube Video “Camping Essentials: Mosquito Coil Holder” (video by Camco Manufacturing). 
Regarding claim 11, the combination of Reece, Sato and Lee teaches a fan and mosquito coil support device as discussed in the obviousness rejection in claim 1 above.  
Reece, Sato and Lee do not explicitly disclose a mosquito coil that is comprised with a connector, a tether having a first end connected to the connector, and a clip attached to an opposing second end of the tether, wherein the clip is configured to removably secure to a rear edge of the housing.
However, the YouTube Video “Camping Essentials: Mosquito Coil Holder” depicts a mosquito coil that is comprised with a connector (silver connector at time stamp 0:31 in Fig. 1-2), a tether (the red string at time stamp 0:31 in Figs. 1-2) having a first end connected to the connector (time stamp 0:31 in Figs. 1-2), and a clip (carabiner clip at time stamp 0:31 in Fig. 3) attached to an opposing second end of the tether (time stamp 0:31 in Figs. 2-3), wherein the clip is configured to removably secure to a rear edge of the housing (note this is an intended use limitation, and time stamp 0:31 in Fig. 3 shows the clip removably securing to an edge of a structure, thus, the clip is capable of removably securing to a rear edge of a housing).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to have modified Reece, Sato and Lee to incorporate the teachings of the YouTube video “Camping Essentials: Mosquito Coil Holder” by Camco Manufacturing to include a mosquito coil comprising a connector, a tether having a first end connected to the connector, and a clip attached to an opposing second end of the tether, wherein the clip is configured to removably secure to a rear edge of the housing. Doing so allows for the mosquito coil to be attached anywhere, including rear end of the housing, because of the clip and the string attached to the connector on the mosquito coil. It’s obvious to one ordinary in the skill to use the clip and string in order to help keep the mosquito coil from sliding out of the rear end of the housing.  
Regarding claim 16, Reece briefly describes the use of an on/off switch (Col. 4, lines 59-60) and a control panel on the exterior of the housing (Col. 5, lines 18-21).  However, Reece as modified by Sato, Lee and YouTube teaches (citations are to Sato) teaches a fan assembly control panel (element 12 in Fig. 1) that includes an on button (elements 12b-12c in Fig. 1 and [0019], page 6) configured to activate the fan motor when pressed and an off button (element 12a and [0019], page 6) configured to deactivate the fan motor when pressed.
Regarding claim 17, Reece briefly describes the use of a control knob to regulate the speed of the fan (Col. 4, lines 57-60). However, Reece as modified by Sato,  Lee and YouTube teaches (citations are to Sato) a fan and mosquito coil device that comprises of one or more additional buttons (elements 12b-d in Fig. 1 and [0019] and [0021], page 6) disposed on the control panel (element 12 in Fig. 1), the one or more additional buttons configured to selectively control an operational speed of the fan motor when pressed ([0019] and [0021], page 6).
Regarding claim 19, Reece as modified by Sato, Lee and YouTube teaches (citations are to Lee) a mosquito coil support device where each channel of the pair of channels includes a forward edge having a notch (element 23 in Fig. 2) extending toward the front end of the housing, wherein each notch is configured to receive a perimeter lip of a mosquito coil (paragraphs [0005]- [0006] on page 2).  

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Reece (U.S. Patent No. US 7597857 B2), Sato (WO Patent No. WO 03078846 A1), Lee (KR Patent No. KR 900004755 Y1), and the YouTube Video “Camping Essentials: Mosquito Coil Holder” (video by Camco Manufacturing) further in view of Chang (U.S. Patent No. US 6183200 B1). 
Regarding Claim 12, the combination of Reece, Sato, Lee and YouTube teaches a fan and mosquito coil support device as discussed in the obviousness rejection in claim 11 above.  
Reece, Sato, Lee, and YouTube do not explicitly disclose a front support integral with the fan assembly and a rear support affixed to a rear end of the housing.
However, Chang, in the same field of endeavor, teaches the use of a front support integral with the fan assembly (element 10 in Figs. 2-5) and a rear support (element 50 in Figs. 4-5) affixed to a rear end (element 30 in Figs. 3B-5) of the housing (Col. 3, lines 2-5). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to have modified Reece, Sato, Lee and YouTube to incorporate the teachings of Chang to provide a front support integral with the fan assembly and a rear support affixed to a rear end of the housing. Doing so provides support for the fan and mosquito coil device and allows the user to place the device on a surface without having to worry about the device from tipping over.
Regarding claim 13, Reece as modified by Sato, Lee, and YouTube and Chang teaches (citations are to Chang) the use of a rear support (element 50 in Figs. 4-5) comprising an arcuate member having a pair of opposing support legs curving downwardly from an upper end (element 50 in Fig. 7 includes an arcuate member with a pair of opposing support legs that curve downwardly from an upper end where they are attached to the housing and modified Fig. 7) that is secured to the housing via one or more fasteners (Col.3, lines 2-5 and screws 52 in Figs. 3A and Fig. 7). 



    PNG
    media_image1.png
    494
    491
    media_image1.png
    Greyscale








Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Reece (U.S. Patent No. US 7597857 B2), Sato (WO Patent No. WO 03078846 A1), Lee (KR Patent No. KR 900004755 Y1) and the YouTube Video “Camping Essentials: Mosquito Coil Holder” (video by Camco Manufacturing), further in view of Gustafson (U.S. Patent No. US 2443983 A). 
Regarding Claim 14, the combination of Reece, Sato, Lee and YouTube teaches a fan and mosquito coil support device as discussed in the obviousness rejection in claim 11 above.  
Reece, Sato, Lee, and YouTube do not explicitly disclose a mosquito coil support device that comprises a handle. 
	However, Gustafson, in the same field of endeavor, teaches the use of a handle (handle 29 in Figs. 1-3) 
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to have modified Reece, Sato, Lee and YouTube to incorporate the teachings of Gustafson to provide a handle. Doing so would provide easy transportation and convenience of the device by allowing the user to carry the entire device wherever they desire (Col. 3, lines 2-3 of Gustafson). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Reece (U.S. Patent No. US 7597857 B2), Sato (WO Patent No. WO 03078846 A1), Lee (KR Patent No. KR 900004755 Y1) the YouTube Video “Camping Essentials: Mosquito Coil Holder” (video by Camco Manufacturing), and Gustafson (U.S. Patent No. US 2443983 A) and further in view of Marshall (EP Patent No. EP 1253249 A2). 
Regarding Claim 15, the combination of Reece, Sato, Lee and YouTube teaches a fan and mosquito coil support device as discussed in the obviousness rejection in claim 14 above.  Gustafson teaches the use of a handle (handle 29 in Figs. 1-3). 
Reece, Sato, Lee and YouTube do not explicitly disclose a fan and mosquito coil support device that comprises a handle having a first end affixed to the housing and a second end affixed to an upper lip of the fan assembly.
However, Gustafson, in the same field of endeavor teaches a handle (handle 29 in Figs. 1-3) having a first end (forward end 31 in Fig. 1) affixed (screw 26 in Fig. 1) to the housing (element 12 in Fig. 1) and a second end (rearward end 32 in Fig.1) affixed (screw 33 in Fig. 1) to an upper lip of the fan assembly (element 11 in Fig. 1).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to have modified Reece, Sato, Lee and YouTube to incorporate the teachings of Gustafson to provide a handle having a first end affixed to the housing and a second end affixed to an upper lip of the fan assembly. (Col. 2, lines 15-21 of Gustafson). Doing so would allow for the handle to be more centered and stable as it is attached to both components of the device. With the handle being centered, it will allow for a more equal distribution of force and allow for the user to carry the device easily. 
Reece, Sato, Lee, YouTube and Gustafson do not explicitly disclose a fan and mosquito coil support device that comprises a handle with a flexible strap. 
However, Marshall, in the same field of endeavor, teaches the use of a handle with a flexible strap (strap 24 in Figs. 1 and 12). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to have modified Reece, Sato, Lee, YouTube and Gustafson to incorporate the teachings of Marshall to provide a handle with a flexible strap for the allowability of transportation. Doing so would provide the user an option to carry the mosquito coil and fan device based on their preference. The user may desire to carry it by hand, or they can carry the device on their shoulder (strap 24 in Fig. 12 of Marshall). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Reece (U.S. Patent No. US 7597857 B2), Sato (WO Patent No. WO 03078846 A1), Lee (KR Patent No. KR 900004755 Y1) and the YouTube Video “Camping Essentials: Mosquito Coil Holder” (video by Camco Manufacturing), further in view of Gordon (U.S. Patent No. US 2765579 A). 
Regarding Claim 18, the combination of Reece, Sato, Lee and YouTube teaches a fan and mosquito coil support device as discussed in the obviousness rejection in claim 11 above.  Reece describes the interior of the housing to be made of a heat resistant material (Col. 3, lines 51-54).  Sato also mentions the use of heat resistance ([0010], page 4 and throughout). 
Reece, Sato,Lee and YouTube do not explicitly disclose a fan and mosquito coil device that comprises a layer of reflective material disposed on an interior surface of the housing.
However, Gordon, in the same field of endeavor teaches a layer of reflective material (element 8 in Figs. 2-3) disposed on an interior surface of the housing (Col. 3, lines 21-26). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to have modified Reece, Sato, Lee and YouTube to incorporate the teachings of Gordon to provide a layer of reflective material disposed on an interior surface of the housing. Doing so would prevent the heat and smoke of the mosquito coil from destroying the interior of the housing. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Reece (U.S. Patent No. US 7597857 B2), Sato (WO Patent No. WO 03078846 A1), Lee (KR Patent No. KR 900004755 Y1) and the YouTube Video “Camping Essentials: Mosquito Coil Holder” (video by Camco Manufacturing), further in view of Yan (CN Patent No. CN 204928255 U). 
Regarding Claim 20, the combination of Reece, Sato, Lee and YouTube teaches a fan and mosquito coil support device as discussed in the obviousness rejection in claim 11 above.  Reece does disclose the use of a rechargeable battery (Col. 4, lines 51-54)
Reece does not explicitly disclose the use of a USB port to charge the battery and Sato, Lee and YouTube do not explicitly disclose a USB port operably connected to a rechargeable battery.  
However, Yan, in the same field of endeavor teaches a mosquito coil support device comprising a USB port (USB interface 7 in Fig. 1) operably connected to the rechargeable battery (paragraph [0026] on page 4).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention, to have modified Reece, Sato, Lee and YouTube to incorporate the teachings of Yan to provide fan and mosquito coil device with a fan assembly that comprises a USB port operably connected to a rechargeable battery.  Doing so allows for a convenient method for a power source. By allowing the power source to be a battery, it allows for the device to be portable and used anywhere where an outlet is not available and the use of a USB port to charge the battery provides a more convenient option to charge the device since any power supply with a USB port can be used to charge the device. 

Conclusion
The prior art made on record and not relied upon is considered pertinent to applicant’s disclosure. See: 
Ishii (WO Patent No. WO 2010134372 A1) teaches the use of a mosquito coil with a fan using a battery.
Amazon “Portable Mosquito Coil Holder” by W4W as it shows a mosquito coil holder with a connector, string and a clip all attached to each other, allowing for the mosquito coil holder to be attached anywhere. 
	Wahlberg (U.S Patent No. US 2552470 A) teaches a handle attached to the front and rear end of the fan housing. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR ALMATRAHI whose telephone number is (571)272-2470. The examiner can normally be reached M-Th 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob Scott can be reached on (571) 270-3415. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAHAR ALMATRAHI/Examiner, Art Unit 4164    
08/23/2022                                                                                                                                                                                                    /KATHLEEN I ALKER/Primary Examiner, Art Unit 3643